Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 20, 2022

                                       No. 04-22-00174-CV

                                       Antonio G. CANTU,
                                            Appellant

                                                 v.

            BEXAR COUNTY APPRAISAL DISTRICT and Michael Amezquita,
                                Appellees

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CI22041
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
        On March 25, 2022, appellant Antonio G. Cantu filed a notice of appeal challenging the
trial court’s order granting Bexar Appraisal District’s plea to the jurisdiction and Michael
Amezquita’s motion to dismiss. In accordance with section 51.017(a) of the Texas Civil Practice
and Remedies Code, a notice of appeal must be served on each court reporter responsible for
preparing the reporter’s record. TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a). The clerk of
the court notified the appellant in writing stating the certificate of service attached to the notice
of appeal filed in this appeal does not certify any court reporter was served. The clerk instructed
the appellant to file an amended notice of appeal by April 7, 2022, certifying proper service on
the responsible court reporter(s). An amended notice of appeal has not been filed.
        We therefore order appellant to file an amended notice of appeal in compliance with
section 51.017(a) of the Texas Civil Practice and Remedies Code by May 2, 2022.
        On April 5, 2022, the district clerk filed a notification of late record, stating the clerk’s
record was not filed because appellant had failed to pay or make arrangements to pay the clerk’s
fee for preparing the record and appellant was not entitled to appeal without paying the fee.
         We therefore order appellant to provide written proof to this court stating either (1) the
clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2) appellant
is entitled to appeal without paying the clerk’s fee by May 2, 2022. If appellant fails to respond
within the time provided, this appeal will be dismissed for want of prosecution. See TEX. R. APP.
P. 37.3(b).
        Finally, on April 8, 2022, appellant filed a motion requesting: (1) permission to withdraw
as appellate counsel and (2) “a stay of proceedings to permit orderly substitution of counsel.” In
the motion, counsel states another attorney, Misty A. Hataway-Cone, has filed a notice of
appearance and will be substituting as counsel of record for appellant. After consideration, we
grant the motion to withdraw. We deny the request for a stay without prejudice to seek relief
from the trial court regarding the underlying proceeding. Counsel is reminded if she needs more
time to comply with the deadlines set forth in this order, she may file a motion for extension of
time in compliance with Texas Rule of Appellate Procedure 10.5(b).




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court